IN THE
                               TENTH COURT OF APPEALS

                                    No. 10-16-00024-CR

CHRISTOPHER WAYNE EICHHOLZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                                From the 21st District Court
                                  Burleson County, Texas
                                   Trial Court No. 14,399


                               MEMORANDUM OPINION

       Appellant Christopher Wayne Eichholz has filed a motion to dismiss this appeal.

See TEX. R. APP. P. 42.2(a).

       Rule 42.2(a) of the Texas Rules of Appellate Procedure states:

       At any time before the appellate court’s decision, the appellate court may
       dismiss the appeal upon the appellant’s motion. The appellant and his or
       her attorney must sign the written motion to dismiss and file it in duplicate
       with the appellate clerk, who must immediately send the duplicate copy to
       the trial court clerk.
Id. We have not issued a decision in this appeal. The motion is signed by Eichholz’s

attorney, and although Eichholz did not sign the motion itself, he did sign an affidavit in

which he swore to having read the motion and acknowledged that the facts contained in

the motion are true and correct.

        The motion and affidavit substantially comply with Rule 42.2(a) and are therefore

a sufficient basis on which to dismiss this appeal. See White v. State, 993 S.W.2d 381, 382

(Tex. App—Waco 1999, no pet.). The motion to dismiss is granted, and the appeal is

dismissed.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 10, 2016
Do not publish
[CR25]




Eichholz v. State                                                                    Page 2